This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 GUSTAVO VARELAS,

 3          Worker-Appellant,

 4 v.                                                                            NO. 33,144

 5 BLUE SKY/DESERT LAND DAIRIES and
 6 FOOD INDUSTRY SELF INSURANCE
 7 FUND OF NEW MEXICO,

 8          Employer/Insurer-Appellees.

 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 Shanon S. Riley, Workers’ Compensation Judge

11   New Mexico Center on Law and Poverty
12   Maria Martinez Sanchez
13   Gail Evans
14   Albuquerque, NM

15 for Appellant

16 Maestas & Suggett, P.C.
17 Paul Maestas
18 Albuquerque, NM

19 for Appellees

20                                 MEMORANDUM OPINION

21 VIGIL, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 ___________________________________
10 JAMES J. WECHSLER, Judge



11 _________________________________
12 CYNTHIA A. FRY, Judge




                                           2